Citation Nr: 1549195	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a disorder of the bilateral hips, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014 the Board issued a decision that in relevant part denied service connection for disorders of the low back and bilateral hips.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015 the Court issued an Order granting a Joint Motion for Partial Remand by the parties that vacated the Board's decision in regard to service connection for disorders of the low back and bilateral hips and returned those issues to the Board for further appellate review.

The Board's action in October 2014 remanded the issues of entitlement to increased evaluation for the service-connected right knee disability (fractured right tibia with mild knee disability) and entitlement to a total disability rating based on individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ) for additional development.  Those issues have not yet been returned to the Board.

The appeal in regard to the issues of entitlement to service connection for disorders of the low back and bilateral hips is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Partial Remand (Joint Motion) asserts that in its October 2014 decision the Board relied on an inadequate VA medical examination.  Specifically, the parties noted that in the May 2010 VA medical examination cited by the Board, the examiner failed to render an opinion as to whether the Veteran's service-connected left and right femur fracture residuals and/or right tibia fracture   residuals "aggravated" his claimed low back and bilateral hip disabilities.            The parties therefore agreed that an additional medical opinion is necessary.

A disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the claims for service connection for disabilities of the back and bilateral hips as secondary to his service-connected residuals of right tibia fracture and/or residuals of right femur fracture.  The claims file must be reviewed in conjunction with the claim.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed disabilities of the back and bilateral hips are caused by his service-connected residuals of right tibia/fibula fracture
and/or residuals of bilateral femur fractures.  Please explain why or why not, to include addressing the statement from Dr. Raabe in August 2012 that an injury of the magnitude the Veteran sustained in 1964 could precipitate the early onset of significant degenerative change in the Veteran's low back.

b. If not directly caused by the service-connected disabilities, are the claimed back and hip disorders permanently worsened beyond normal progression (versus temporary exacerbation) by the service-connected lower extremity disabilities?  Please explain why or why not.

c. If the back and/or hip disorders are permanently worsened beyond normal progression (aggravated) by the service-connected lower extremity disabilities, the examiner should attempt to enumerate the baseline level of back and bilateral hip disability and the  degree of permanent worsening of the back and hips that is attributable to the service-connected lower extremity disabilities.  A rationale for the opinions expressed should be provided. 
  
2.  After completion of the above and any additional development deemed necessary, the claim for service connection for disorders of the back and bilateral hips should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate action.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




